Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fu et al. (US 2012/0138058). The device of Fu et al. discloses, 

With respect to claim 1, A ventilation apparatus configured to be mountable on a garment (Figure 190), comprising:

a motor (para 0010)



housing (20) that comprises intake ports parts (para 0297) and exhaust ports (para 016), parts and houses the motor and the fan being disposed in the housing. 

With respect to claim 2, wherein the motor comprises a main-body part main body, which has a stator (para 0015) and a rotor, and a drive shaft (para 00180);

the fan comprises blades (para 0186) mounted on the drive shaft; and blade parts; and

the main body is shorter than the blades in an output-shaft direction of the drive shaft (Figures 7 and 8).

	With respect to claim 3,
a temperature sensor (para 0214); and

a temperature-information-based control part configured to control (para 0214) the rotational speed of the motor based on temperature information from the temperature sensor.

With respect to claim 4  comprising: a receiver configured to receive biological information of a user sent by a mobile computer; and a biological-information-based control part configured to control the rotational speed of the motor based on the 

With respect to claim 5, a filter is housed in the housing between the intake ports parts and the exhaust ports (para 0274). 

With respect to claim 6, further comprising: a filter-condition-detecting part configured to detect whether or not a threshold has been exceeded indicating that dust has accumulated on or in the filter (para 0274)

With respect to claim 7, further comprising:
a dust-removing part configured to remove, from the filter, dust that has accumulated on or in the filter (para 0274). 

	With respect to claim 9, a battery for driving the motor (para 007). 

	With respect to claim 10, 
the intake ports comprise:



With respect to claim 11, A garment configured such that having the ventilation apparatus according to claim 1 mounted thereon is mountable thereon (figure 190). 

With respect to claim 12, wherein the motor is a brushless motor (para 0210). 

With respect to claim 13, wherein a filter is either (i) housed in the housing between the intake ports and the exhaust ports or (11) mounted on an exterior side of the intake ports (para 0229). 

With respect to claim 14, further comprising:

a filter-condition-detecting part configured to detect whether or not a threshold has been exceeded indicating that dust has accumulated on or in the filter (para 0231). 

	With respect to claim 15, means for removing, from the filter, dust that has accumulated on or in the filter (para 0258). 



a second intake port that opens in a direction that intersects the drive shaft. (Figure 16-18).

With respect to claim 18, the motor comprises a main body, which has a stator and a rotor, and a drive shaft (para 0238)
the fan comprises blades mounted on the drive shaft (figurre 34) and
the main body is shorter than the blades in the output-shaft direction of the drive shaft (Figures 7-8). 


	With resepct to claim 19, 
a temperature sensor (para 0214)

a temperature-information-based control part configured to control the rotational speed of the motor based on temperature information from the temperature sensor(para 212)

a receiver configured to receive biological information of a user sent by a mobile computer; and

. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in further view of Itao (US 2021/0037900). The device of Fu et al. substantially discloses the claimed invention but is lacking a peltier element.  

With respect to claim 8, comprising a Peltier element (abstract)

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed in order to provide improved conditions for the user. 
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732